DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1-7 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US20160013871) in view of Olsson (US7733198).
With respect to claim  1 Sinha discloses a one way sound transmission device (see figures 1) comprising:
 A substantially planer substrate formed of an acoustically reflective material (see figures the plate is glass) and comprising:
A first surface; a second surface opposite the first surface and an aperture (see figure 1).
Sinha does not disclose an elastic membrane traversing the aperture and having a resonance frequency; 
A first pair of resonators positioned on the first surface and having the resonance frequency, each resonator of the first pair of resonators spaced apart from the aperture by a center to center distance of about 0.60lambda where lambda is the wavelength corresponding to the resonance frequency;

Olsson discloses the use of and elastic membrane (abstract) and the use of multiple resonators on a plate member to serve as a bandgap determining device. The resonators necessarily have resonant frequencies and wavelengths associated therewith.  Column 2 described the associated center to center distances with associated resonant frequencies. 
While not expressly disclosing the two dimensions with respect to one another as a mathematical function of frequency it would have been obvious that the values were related by some mathematical function. As such one of ordinary skill in the art would select the center to center values based upon an optimization of the sound passing through.  As such the respective values of 0.6 and 1.2 time lambda would have been obvious to select. Further it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 2 Sinha as modified by Olsson further discloses where the substantially planar substrate is glass (see figure 2a).
With respect to claims 3 and 4 Sinha as modified discloses the invention as claimed except expressly the resonators are Helmholtz resonators or quarter wavelength resonators. The selection of these known types of resonators would have been obvious as they have known qualities and are known to function effectively. 
With respect to claim 5 the two resonators of the first pair of resonators are spaced apart from the aperture in an opposite directions is discloses because any two resonators can be selected to be the first pair.

With respect to claim 7 as in above case of the first resonators as any two resonators can be selected to be the second pair of resonators the limitation is disclosed. 
With respect to claim 15 Sinha as modified  discloses a one-way sound transmission panel comprising a  two dimensional array of periodic cells (such an array of resonant structures is taught by Olsson), each unit cell comprising:
A substantially planar substrate formed of an acoustically reflective material (glass is taught by Sinha) and comprising a first surface; a second surface opposite the first surface; and an aperture (see figure 1 of Sinha)
Sinha does not disclose an elastic membrane traversing the aperture and having a resonance frequency; 
A first pair of resonators positioned on the first surface and having the resonance frequency, each resonator of the first pair of resonators spaced apart from the aperture by a center to center distance of about 0.60lambda where lambda is the wavelength corresponding to the resonance frequency;
A second pair of resonators positioned on the second surface and having the resonance frequency, each resonator of the second pair of resonators spaced apart from the aperture by a center to center distance f about 1.2 lambda. 
Olsson discloses the use of and elastic membrane (abstract) and the use of multiple resonators on a plate member to serve as a bandgap determining device. The resonators necessarily have resonant 
While not expressly disclosing the two dimensions with respect to one another as a mathematical function of frequency it would have been obvious that the values were related by some mathematical function. As such one of ordinary skill in the art would select the center to center values based upon an optimization of the sound passing through.  As such the respective values of 0.6 and 1.2 time lambda would have been obvious to select. Further it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claims 16-17 Sinha as modified discloses the invention as claimed except expressly the resonators are Helmholtz resonators or quarter wavelength resonators. The selection of these known types of resonators would have been obvious as they have known qualities and are known to function effectively. 
With respect to claim 18  the two resonators of the first pair of resonators are spaced apart from the aperture in an opposite directions is discloses because any two resonators can be selected to be the first pair.
With respect to claim 19 regarding the selection of a latex membrane as rubber is disclose one could select any known type of rubber as the elastic membrane including latex. Further it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 20 as in above case of the first resonators as any two resonators can be selected to be the second pair of resonators the limitation is disclosed. 
Allowable Subject Matter
Claims 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art disclose various resonators but does not disclose the use of a dipole resonator positioned at the aperture and associated monopole resonators on the respective surfaces. Though dipole resonators are known there is no teaching in the art to incorporate such a teaching into the one way sound transmission device of Sinha with any expectation of success. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Martin (US11056090) discloses an elastic material for coupling and damping sounds; and JP2009055474 discloses an ultrasonic transducer and elastic membrane thereof.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/Examiner, Art Unit 2837